Citation Nr: 1733586	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for back injury and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for right shoulder injury.

3.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for hypertension.

4.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for depressive disorder and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a bilateral foot injury. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March to August 1978 and from March 2003 to February 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a videoconference hearing on his VA Form 9 submitted in November 2012.  In an October 2016 statement, the Veteran withdrew his request.  38 C.F.R. § 20.704(e) (2016).

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2016).

The issues of entitlement to service connection for a back injury and depressive disorder and whether new and material evidence has been received sufficient to reopen claims for service connection for a right shoulder injury, hypertension, and a bilateral foot injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied entitlement to service connection for a back injury; the Veteran did not appeal the decision and the decision became final.

2.  In a July 2009 rating decision, the RO denied entitlement to service connection for depressive disorder, not otherwise specified, and confirmed and continued the prior denial for entitlement to service connection for a back injury; the Veteran did not appeal the decision and the decision became final.

3.  Evidence associated with the claims file since the July 2009 RO decision, when considered by itself or in connection with evidence previously assembled, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating claims for a depressive disorder, not otherwise specified, and a back injury.


CONCLUSIONS OF LAW

1.  The July 2009 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the July 2009 RO decision, and the claim of service connection for a depressive disorder, not otherwise specified, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received since the July 2009 RO decision, and the claim of service connection for a back injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117.  

Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). 

Claim to Reopen - Back Injury

The RO initially denied the Veteran's claim for entitlement to service connection for a back disability in an August 2007 rating decision.  The RO noted that service treatment records could not be obtained for review, limited reserve records did not reflect treatment for a back injury while on reserve duty, and VA medical records did not reflect any residuals of a back injury.  Service connection for back injury was denied as there was no evidence of a current back disorder.
 
In a July 2009 rating decision, the RO again denied the Veteran's claim for entitlement to service connection for a back disorder, as the medical evidence of record failed to show that a back disability had been clinically diagnosed.

Since July 2009, an April 2011 VA medical record included a problem list reflecting degeneration of the intervertebral discs has been added to the record.  The Board finds that this evidence is new because it was not before the adjudicator in July 2009.  The Board also finds that the new evidence is material because it provides a currently diagnosed disability, which directly addresses one of the reasons the claim was previously denied on the last adjudication in July 2009.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a back injury.  Hence, the appeal to this extent is allowed.

Claim to Reopen - Depressive Disorder

In a July 2009 rating decision, the RO noted that available service treatment records were negative for any treatment for or diagnosis of depression.  While VA medical records reflected treatment for depressive disorder not otherwise specified (NOS) and major depressive disorder (MDD) beginning in December 2006, the RO noted that there was no evidence linking his psychiatric disorder to service.

Since July 2009, substantial pertinent evidence has been added to the claims file.  The Veteran submitted a January 2017 private medical opinion in which the examiner opined that it is as likely as not that the Veteran's depressive disorder and anxiety disorder are related to service. 

The Board finds that this evidence is new because it was not before the adjudicator in July 2009.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in July 2009.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for depression.  Hence, the appeal to this extent is allowed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a depressive disorder, not otherwise specified, is reopened. To this extent, the appeal is allowed.

New and material evidence having been submitted, the claim of entitlement to service connection for a back injury is reopened. To this extent, the appeal is allowed.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  This duty applies to  Veterans seeking to reopen a previously denied claims.  38 C.F.R. § 3.159(c) (2016).

There appear to be outstanding VA medical records that must be obtained on remand and added to the record.  In an April 2012 statement, the Veteran requested that VA obtain his medical records from the Atlanta VA medical center.  VA medical records reflecting treatment from June 2010 to January 2011 are part of the record, however, in June 2010, the Veteran reported that he had been receiving treatment from the VA for four to five years.  As such, all outstanding VA medical records since 2005 should be obtained and added to the record.

In addition, an examiner who provided a March 30, 2011 medical opinion referred to a contemporaneous VA mental evaluation reflecting the opinion that the Veteran's depression was related directly to service.  This opinion is not part of the claims file, and should be obtained and added to the record on remand.

Finally, the Veteran submitted a private opinion dated in January 2017.  The private examiner referred to an October 2012 VA examination that is not in the claims file.  In particular, the examiner noted the October 2012 VA examination weighed against the Veteran's claim.  The Board is unable to weigh the probative value of these opinions without being able to review the October 2012 examination report.  On remand, this examination report should be obtained and added to the file.


Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete set of VA medical records reflecting treatment since 2005 and add to the claims file.  In particular, the March 30, 2011 VA mental evaluation referred to by the March 30, 2011 QTC examiner and the October 2012 VA examination report referred to by the January 2017 private examiner must be obtained and added to the file.

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


